Citation Nr: 1819792	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

A video hearing was held in February 2015 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript is of record.  The Board recognizes that the law requires the VLJ who conducts a hearing to participate in any decision made on appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  Accordingly, on February 8, 2018, the Veteran was notified that the VLJ who conducted her hearing is no longer employed by the Board and that the Veteran had the right to another Board hearing.  The Veteran was given 30 days to respond.  As no response was received, the Board assumes that the Veteran does not desire another Board hearing. 

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the issue on appeal so that the Veteran is afforded every possible consideration.  

During his February 2015 Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits for his mental health issues.  Upon review of the record, it does not appear that any attempts were made to obtain SSA records. 

These records, which are not associated with the claims file, appear to be highly relevant to the claim on appeal, as they may relate to the service-connected PTSD which the Veteran is claiming caused his sleeping problems.  Thus, the AOJ should obtain all medical and legal documents pertaining to the SSA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding SSA records and associate them with the claims file.  All attempts to obtain these records should be documented in the claims file.  

2.  Perform any additional developed, to include an addendum medical opinion, if deemed necessary. 

3.  Thereafter, readjudicate the issue on appeal based on all the evidence of record, and if any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case.  The Veteran should be provided a reasonable period to respond before the case is returned to the Board for review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




